First of all I
would like to warmly congratulate you, Sir, on your
election as President of the fifty-fifth session of the
General Assembly, and wish you every success with
your work. I would like to thank Foreign Minister
Gurirab for his dedication in chairing the fifty-fourth
session of the General Assembly. I welcome Tuvalu as
the one hundred and eighty-ninth member of the United
Nations and congratulate it on its accession. I endorse
the statement of my French colleague, Hubert VÈdrine,
on behalf of the European Union.
At this session of the General Assembly, the first
in the new millennium, we are asked to determine the
future tasks of the United Nations and which reforms
are necessary in order to master them. The Millennium
Declaration, which we all adopted on 8 September,
shows us the way forward. The implementation of this
Declaration should be a main focus of the consultations
of this and future sessions of the General Assembly. I
propose that the Secretary-General make use of the
opportunity to draw up review reports at the beginning
of the next session of the General Assembly.
There was one issue in particular which
dominated this debate, namely globalization. It will
radically change the economy and finances, politics
and culture everywhere. The question is, will a new
order which guarantees peace, justice and an equal
share in our common progress be established or will a
new divide evolve in the world? Will the future of the
globalized world manifest its pluralist character in a
multilateral order? Only the future can provide the
answers to these questions.
Particularly for developing countries,
globalization offers great opportunities. If it
nevertheless provokes strong opposition, this lies in the
imbalances of this historical process. Indeed, just under
a decade after the end of the cold war, our world is
today at risk from a new divide, one between the
winners and losers of the economic globalization
process. In his impressive Millennium Report, the
Secretary-General, Mr. Kofi Annan, rightly highlights
the growing inequalities in the distribution of income,
resources, investments and access to new technologies.
In view of this situation, the international
community must make every effort in the coming
decade to ensure that globalization benefits all peoples.
If market forces are not balanced by a political
corrective mechanism, it is to be expected that injustice
in the world will increase further. Those who have been
hitherto excluded from the advantages of globalization
must be included to a greater extent. They must be
given more say in the political decisions made about
steering global processes and they must be given an
opportunity to gain a fairer share in the development of
the world economy.
In the twenty-first century, we will, more than
ever before, need a form of global governance if we are
to solve global challenges. The United Nations will
play a key role here. It is the only organization within
which the injustice between rich and poor can be
overcome and where a reconciliation between peoples
and regions, global peace and sustainable development
can be achieved.
Greatly strengthening the United Nations capacity
to act is, therefore, a crucial question for the whole of
15

humanity in the twenty-first century. In addition to the
crucial reform of the Security Council, this will entail
the United Nations entering into creative partnerships
with industry and civil society.
Germany strongly supports the Secretary-
General's idea for a global compact with major
companies. The German initiative for a resolution in
the General Assembly on global partnerships will take
up this and other issues relating to the globalization
process.
Global poverty is the key problem in North-South
relations. It lies at the root of many global risks and
threats to peace. The Secretary-General provided
precise and stimulating analyses of this in his report.
The industrialized nations have a special
obligation to support the poorest of the poor. With the
Cologne debt initiative launched by Germany, we are
combining debt relief with a strategy to combat
poverty. The 20 poorest developing countries should be
debt-free by the end of the year.
The least developed countries should be granted
access to world markets with the greatest possible
exemption from duties and quotas. We must, also by
way of liberalization steps in the World Trade
Organization, prevent these countries from being
socially excluded even further.
This applies in particular to the new economy.
The United Nations and its Member States must
intensify their efforts to make it easier for these
countries to use the information and communication
technologies. This is contingent upon initiatives in the
field of education, as well as the availability of the
necessary resources.
However, how can poor countries ever catch up
economically if they are, at the same time, afflicted to a
much greater degree than the North by terrible
diseases? The fight against the disastrous spread of the
AIDS virus, particularly in Africa, must be priority for
us all. The focus must be on prevention. At the same
time, access to medicines must be improved and
vaccine research must be intensified. The World Bank's
promising idea of establishing a future fund for the
purchase of vaccines deserves every support.
Particularly in the fight against AIDS, new partnerships
between Governments and companies are crucial.
The second major issue of this General Assembly
is peacekeeping. The Secretary-General showed the
way ahead with the Brahimi report. The
recommendations it contains should be examined and
implemented as quickly as possible. Germany will play
its part. Peace missions need a more robust mandate, as
well as more personnel and equipment. Member States
must do considerably more to ensure the rapid
secondment of well-trained troops, police officers and
civilian experts. The further development of the police
concept is one of the most important tasks in this
connection  as the last few months and years have, in
fact been teaching us.
The German Government will offer German
training for civilian peace-mission personnel and offer
civilian capacities to the United Nations stand-by
system. In addition, we are drafting a plan for training
civilian experts for peace missions, thus creating a pool
of qualified personnel who can be deployed at short
notice.
The prevailing form of conflict today is conflict
within States. Therefore the main task of peacekeeping
must be to address the internal roots of conflicts. In
addition to focusing on an improvement in socio-
economic conditions, our efforts must focus on
promoting human rights, democracy and the rule of
law. Mary Robinson, the United Nations High
Commissioner for Human Rights, aptly said that the
human rights violations of today are the wars of
tomorrow.
Numerous concrete tasks are on the agenda. The
protocols relating to the involvement of children in
armed conflict and to the sale of children, child
prostitution and child pornography must enter into
force as early as possible. The equality of women must
be advanced in all spheres. I call upon all states to
ratify quickly the new Optional Protocol to the
Convention on the Elimination of All Forms of
Discrimination against Women and to abolish all laws
that discriminate against women by 2005. The World
Conference against racism, to be held in 2001, must
tackle all aspects of this issue. Out of a sense of
responsibility for our history, our State and our society
will stand up firmly against all forms of right-wing
radicalism, racism and anti-Semitism, both in our own
country and in the world.
I call upon all States to respect the integrity of the
Statute of the International Criminal Court, to sign and
to ratify it, so that the Court can commence work soon.
There can be no exceptions to the Rome Statute.
16

One of the greatest dangers facing humanity
remains the proliferation of weapons of mass
destruction. The risk of regional arms races,
particularly in South Asia, has increased. Further
developing the international arms-control regime
therefore continues to be one of the United Nations key
tasks. This will require resolute implementation of the
results of the sixth Review Conference of the Parties to
the Treaty on the Non-Proliferation of Nuclear
Weapons. Against this background, President Clinton's
decision not to commit now to the development of a
national missile defence system is very welcome. The
Anti-Ballistic Missile (ABM) Treaty must remain as a
cornerstone of strategic stability and the basis for
further nuclear-disarmament measures.
In poor countries the excessive stockpiling of
small arms must be stopped. We must therefore do
everything we can to achieve tangible progress at the
United Nations small arms conference to be held in
2001. This presupposes the inclusion of all aspects,
including the legal transfer of production and
stockpiles.
Regional cooperation has proved to be an
extremely effective means of preventing conflicts. The
United Nations can do much to help here. Allow me to
mention two regions where progress is particularly
urgent. The triangle between Central Asia, the
Caucasus and the Middle East is full of destabilizing
factors  oil, religious fundamentalism, terrorism,
drugs and the nuclear arms race  and this area is
threatening to become the crisis region of the century
ahead. A new comprehensive regional process, along
the lines of the Helsinki model, which fosters
cooperation instead of confrontation, could play an
important stabilizing role. Germany is prepared to take
part in such a process.
In Africa, regional approaches have gained in
significance. In the main, however, it is, unfortunately,
too early to talk of effective peacekeeping structures.
Unfortunately, the efforts on the part of the United
Nations and of the Organization of African Unity to
resolve the conflicts in the Congo and Sierra Leone
have not achieved a breakthrough so far. In the conflict
between Ethiopia and Eritrea it is to be hoped that the
ceasefire that has finally been concluded will be
consolidated and that the United Nations peace mission
will be lent the full support of the parties to the
conflict.
The third issue, protection of our natural
environment, will probably become the crucial issue
affecting our planet. In the course of the twentieth
century the world's population quadrupled, while
consumption of energy and raw materials increased
tenfold. We must end the squandering of natural
resources and switch to renewable energy sources as
quickly as possible. This cannot only be a matter for
industrialized nations. We are witnessing at this very
moment what a burden high oil prices places on poor
countries in particular. It must be in the interest of all
States to bring about the transition from the oil to the
hydrogen age as quickly as possible. The most
important thing now is to finally overcome the
deadlock in the climate-protection negotiations and to
ensure that the Kyoto Protocol can be implemented by
2002, 10 years after the Rio Summit.
Another key issue for humanity, the future of
genetic engineering, can only be mastered within the
framework of a global consensus. Genetic engineering
has the potential to revolutionalize medicine and
agriculture. At the same time, it raises more ethical and
human rights questions than any other technology. Do
we not need clear, binding rules for dealing with such a
powerful new technology? Why do we not seriously
consider within the United Nations creating under
international law a convention that meaningfully
promotes genetic engineering and safeguards the
freedom to research and the findings of this research,
while, at the same time, defining an ethical basis and
guaranteeing protection against abuse?
The Millennium Declaration points the way
ahead. But what help will that be if an increasing
number of Members allow the world's real problems to
be dealt with and decided somewhere else? If we do
not succeed in adapting the United Nations to deal with
the challenges of the twenty-first century and in
modernizing it fully, it will be sidelined, with fatal
consequences for peace and development, human
rights, the environment and social progress.
We will all, rich and poor, lose out.
We must therefore muster the strength to
resolutely implement the Millennium Declaration. We
need a world Organization that is strong and we must
use its scarce resources more effectively. An important
prerequisite for this is that the United Nations be
placed finally on a solid financial footing. Together
with its European Union partners, Germany has put
17

forward proposals for a fairer, more balanced scale of
assessments, which must continue to be based on
Member States' ability to pay..
The Security Council no longer reflects the
political reality of our world at the dawn of the new
millennium. We share the Secretary-General's view
that this central steering organ of the international
community must become more representative,
legitimate and effective, also involving the developing
countries. Last week Chancellor Schroeder reaffirmed
Germany's willingness to take on more responsibility
in this connection. I would like to take this opportunity
to thank my friend and colleague Robin Cook for the
clear language that he used before the General
Assembly just a few minutes ago.
The General Assembly must structure its work,
debate global problems in a more focused fashion than
hitherto and identify courses of action. The synergetic
potential between United Nations organizations, for
example in the environmental field, must be better used
and resources pooled to a greater extent by merging
organizations.
Reform of the United Nations will play a decisive
role in ensuring that the twenty-first century is safer
and more just than the twentieth century. Allow me to
conclude with a quote from the Secretary-General's
Millennium Report:
No shift in the way we think or act can be
more critical than this: we must put people at the
centre of everything we do ... Only when that
begins to happen will we know that globalization
is indeed becoming inclusive, allowing everyone
to share its opportunities.'